Citation Nr: 1035698	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from July 
1968 to July 1970, to include combat service in Vietnam. 

The matter of entitlement to service connection for hypertension 
initially came before the Board on appeal from a March 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In March 2008 
the Board remanded the case for further development.  In an April 
2009 decision the Board denied service connection for 
hypertension.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In March 
2010, the Court issued an order that vacated the April 2009 Board 
decision and remanded the matter on appeal for readjudication 
consistent with a Joint Motion by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran maintains that service connection is warranted for 
hypertension as secondary to his service-connected posttraumatic 
stress disorder (PTSD).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Furthermore, service connection may be 
established on a secondary basis for a disability which is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the 
Veteran may only be compensated for the degree of disability over 
and above the degree existing prior to the aggravation.  Id.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence of aggravation 
unless the underlying condition worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In the present case, elevated blood pressure readings (120/90) 
were first recorded during the Veteran's treatment at Fort Mill 
Family Practice in the mid-1990's.  However, a diagnosis of 
hypertension was not established until April 2003, when the 
Veteran was examined by VA in conjunction with his exposure to 
Agent Orange.

Following a VA examination in May 2006, the examiner concluded 
that it was less likely than not that the Veteran's hypertension 
was connected to his PTSD.  The examiner acknowledged that 
isolated events could cause a rise in blood pressure but not in 
such a way that the elevated readings became chronic in nature.  
He stated that he was not aware of any literature to the contrary 
and cited a September 1996 memorandum from the Acting Secretary 
of the VA Compensation and Pension Service stating that there was 
no known correlation between developing cardiovascular disease 
and PTSD.  

Following an October 2008 evaluation, a different VA examiner 
concurred with the May 2006 assessment.  The examiner opined that 
he could not state, without resorting to speculation, that the 
Veteran's hypertension was related to PTSD.  No rationale for 
this opinion was provided. 

After reviewing all of the evidence of record the Board denied 
entitlement to service connection for hypertension in April 2009.  
The Board found that hypertension was first manifested many years 
after service, and there was no competent (medical) evidence that 
hypertension was in any way related to service.  The Board also 
found that there was no competent (medical) evidence that the 
Veteran's hypertension is proximately due to or is aggravated by 
his service-connected PTSD.  The Board considered the medical 
evidence of record, including the October 2008 VA examination 
report, and noted that speculative opinions are not sufficient to 
establish the requisite nexus for service connection.  See, e.g., 
Obert v. Brown, 5 Vet. App. 30 (1993).

The March 2010 Joint Motion found that remand was required 
because the October 2008 medical examination was inadequate, and 
because of the RO's failure to follow the Board's directives in a 
prior remand.  The Joint Motion found that the Board remanded the 
Veteran's claim for service connection in March 2008, and at that 
time instructed the RO to obtain a medical opinion as to whether 
it is at least as likely as not that the Veteran's PTSD caused or 
aggravated his hypertension.  The Joint Motion found that the 
October 2008 VA examiner did not provide an opinion on 
aggravation.  Consequently, the parties to the Joint Motion found 
that the case must be returned to the RO to obtain another 
medical opinion.  The Board is bound by that holding.

The Board notes that to be adequate, more than a conclusion needs 
to be expressed by the examiner that the etiology of a particular 
condition is not known or is unknowable.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and 
supporting explanation need to be provided that addresses such 
matters as whether there is inadequate factual information, 
whether the question falls within the limits of current medical 
knowledge or scientific development, whether the cause of the 
condition in question is truly unknowable, and whether the 
question is so outside the norm of practice that it is really 
impossible for the examiner to use his or her medical expertise 
and training to render an opinion.  See also Jones v. Shinseki, 
23 Vet. App. 382 (2010) (In order to rely on a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered and the basis for the opinion must be provided by the 
examiner or be apparent upon a review of the record.)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
cardiology examination by a physician with 
the appropriate expertise to determine 
whether it is at least as likely as 
hypertension is caused or aggravated by his 
service-connected posttraumatic stress 
disorder.  The claims file must be reviewed 
by the physician in conjunction with the 
examination.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Based on review of the pertinent medical 
history, examination of the Veteran, and 
with consideration of sound medical 
principles, the physician must address 
whether:

(a)  It is at least as likely as not, i.e., 
is there a 50/50 chance that any currently 
diagnosed hypertension was caused or is 
aggravated, that is chronically worsened, 
by the appellant's posttraumatic stress 
disorder? 

(b)  If it is determined that hypertension 
was not caused, but is aggravated by 
posttraumatic stress disorder, the examiner 
should identify the baseline level of 
severity of the hypertension prior to the 
onset of aggravation, and the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some of 
the increase in severity of the 
hypertension is due to natural progress, 
the physician should identify the degree of 
increase in severity due to natural 
progression.  

The examiner must explain the rationale for 
all opinions expressed.  All findings and 
conclusions should be set forth in a 
legible report.  If the examiner opines 
that the questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why 
causation is unknowable must be provided.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  Thereafter, readjudicate the claim of 
service connection for hypertension.  The 
provisions of 38 C.F.R. § 3.310(b) 
effective prior to October 10, 2006, must 
be applied.  If the claim remains denied, 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the appropriate opportunity 
to respond before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this remand is to comply with the mandates of the 
Court as expressed in the Joint Motion.  The appellant has the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


